internal_revenue_service number release date index number ------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-122601-13 date date taxpayer state statute insurer ------------------------------- ------------------------- ------------ ------------------------------------------------------------ ------------------------------- -------------------------------------------- dear ---------------------- this is in reply to the letter dated date submitted on your behalf requesting a ruling with respect to whether certain no-fault automobile insurance benefits you receive are excludable from gross_income under sec_104 of the internal_revenue_code the code facts taxpayer serves as the court appointed guardian of her adult daughter a legally incapacitated adult taxpayer’s daughter the ward sustained physical injuries in an automobile accident and is unable to care for herself taxpayer coordinates care giving services for ward insurer pays benefits to taxpayer on behalf of ward pursuant to statute under statute every motor_vehicle accident occurring in state creates a claim for no fault insurance benefits no fault insurance benefits include all reasonable charges incurred for reasonably necessary products services and accommodations for an injured person’s care recovery or rehabilitation statute contains no further definition of allowable expenses allowable expenses are payable for life and without a dollar plr-122601-13 limitation benefits are paid_by the victim’s own insurance_company and are always paid regardless of who was at fault for the accident allowable benefits include for example medical and hospital expenses in-home nursing or attendant care physical and vocational rehabilitation and guardianship expenses law and analysis sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 of the code for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1_104-1 of the income_tax regulations provides that sec_104 excludes from gross_income amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent that such amounts are attributable to contributions of the employer which were not includible in the gross_income of the employee or are paid_by the employer similar treatment is also accorded to amounts received under accident or health_plans and amounts received from sickness or disability funds revrul_73_154 1973_1_cb_50 considered a taxpayer who was injured in an accident and as a result of his injuries received disability payments under the automobile owner’s no fault insurance_policy the state statute required that disability insurance benefits be provided without regard to fault under motor_vehicle policies that provide bodily injury and property damage liability insurance for motor vehicles registered in that state the ruling held that disability benefits received under a no fault insurance_contract are amounts received through accident_or_health_insurance for personal_injury_or_sickness within the meaning of sec_104 of the code and are not includible in the gross_income of the recipients for federal_income_tax purposes based on the information submitted and authorities cited above we conclude that under sec_104 of the code the no fault automobile insurance benefits received pursuant to the statute are not includible in the gross_income of the taxpayer for federal_income_tax purposes no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than as specifically stated above this ruling letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-122601-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
